Case 19-13448-VFP             Doc 770      Filed 07/29/19 Entered 07/29/19 17:00:32                     Desc Main
                                          Document      Page 1 of 9

 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Michael S. Etkin, Esq.
 Wojciech Jung, Esq.
 Philip J. Gross, Esq.
 Michael Savetsky, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtors and
 Debtors-in-Possession

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY


 In re:                                                       Chapter 11

 ACETO CORPORATION, et al.,1                                  Case No. 19-13448 (VFP)

                             Debtors.                         (Jointly Administered)



                  AMENDED NOTICE OF AGENDA OF MATTER SCHEDULED
                          FOR HEARING ON JULY 30, 2019 AT 10:00 A.M. (ET)


      THE HEARING HAS BEEN CANCLLED. NO APPEARANCES ARE
            NECESSARY FOR ANY OF THE AGENDA ITEMS

 UNCONTESTED MATTERS GOING FORWARD

          1.        Debtors’ First Omnibus Objection to Certain Duplicative Claims (the “First
                    Omnibus Objection”) [Docket No. 691; Filed 6/28/19].

                    Related Documents:

                    a)       Affidavit of Service filed by Prime Clerk, LLC [Docket No. 709; Filed

 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals
 LLC, f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC)
 (7634); Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959);
 Kavod Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236);
 KAVACK Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty
 Corp. (4433).
 25441/53
 07/29/2019 204747512.2
Case 19-13448-VFP      Doc 770    Filed 07/29/19 Entered 07/29/19 17:00:32          Desc Main
                                 Document      Page 2 of 9

                      7/10/19]

            Objection Deadline:            July 23, 2019 at 4:00 p.m. (ET).

            Responses Received:            Informal comments received from Intralinks, Inc.,
                                           which the Debtors will address by submitting a
                                           revised Exhibit A to the proposed order.

            Status:          All matters have been resolved, therefore no appearances are
                             necessary.


      2.    Debtors’ Motion for Entry of an Order Authorizing Rejection of Certain
            Manufacturing and Supply Agreement with Contract Pharmacal Corp. and
            Granting Related Relief [Docket No. 704; Filed 7/3/19].

            Related Documents:

            a)        Affidavit of Service filed by Prime Clerk, LLC [Docket No. 708; Filed
                      7/9/19]

            Objection Deadline:            July 23, 2019 at 4:00 p.m. (ET).

            Responses Received:            None.

            Status:          No appearances are necessary.


      3.    Debtors’ Motion For Entry of an Order Extending the Deadline to Assume or
            Reject Unexpired Leases of Nonresidential Real Property Pursuant to Section
            365(d)(4)of the Bankruptcy Code [Docket No. 636; Filed 6/14/19].

            Related Documents:

            a)        Affidavit of Service filed by Prime Clerk, LLC [Docket No. 641; Filed
                      6/17/19]

            b)        Consent Bridge Order Pursuant to Section 365(d)(4) of the Bankruptcy
                      Code Extending the Deadline to Assume or Reject Unexpired Leases of
                      Nonresidential Real Property [Docket No. 643; Entered 6/18/19]

            c)        Affidavit of Service filed by Prime Clerk, LLC [Docket No. 666; Filed
                      6/21/19]

            d)        Determination of Adjournment Request [Docket No. 728; Granted
                      7/17/19]

            Objection Deadline:            July 16, 2019 at 4:00 p.m. (ET).



                                             -2-
Case 19-13448-VFP      Doc 770    Filed 07/29/19 Entered 07/29/19 17:00:32           Desc Main
                                 Document      Page 3 of 9

            Responses Received:

            e)        Landlord’s Limited Objection and Reservation of Rights to Debtors’
                      Motion For Entry of an Order Extending the Deadline to Assume or Reject
                      Unexpired Leases of Nonresidential Real Property Pursuant to Section
                      365(d)(4)of the Bankruptcy Code [Docket No. 725; Filed 7/17/19]

            Status:          The Debtors will submit a second consensual bridge order.
                             Therefore, no appearances are necessary. The matter will be
                             continued to August 20, 2019 at 10:00 a.m. (ET).

      4.    Debtors’ Second Omnibus Objection to Certain Disputed Claims Due to
            Assumption and/or Satisfaction by the Purchaser of the Debtors’ Pharma Business
            [Docket No. 692; Filed 6/28/19].

            Related Documents:

            a)        Order (A) Authorizing and Approving the Sale of Substantially All Assets
                      Comprising the Debtors’ Pharma Business Free and Clear of All Claims,
                      Liens, Rights, Interests, and Encumbrances, (B) Authorizing and
                      Approving the Assumption and Assignment of Certain Executory
                      Contracts and Unexpired Leases Related Thereto, and (C) Granting
                      Related Relief [Docket No. 372; Entered 4/10/19]

            b)        Affidavit of Service filed by Prime Clerk, LLC [Docket No. 709; Filed
                      7/10/19]

            Objection Deadline:            July 23, 2019 at 4:00 p.m. (ET); extended to a
                                           further date solely with respect to Catalent Pharma
                                           Solutions, Inc. (“Catalent”) and Deerfield Generics,
                                           L.P. (“Deerfield”).

            Responses Received:

            c)        Response of FDC Ltd. (“FDC”) To Debtors’ Second Omnibus Objection
                      to Certain Disputed Claims Due to Assumption and/or Satisfaction by the
                      Purchaser of the Debtors’ Pharma Business [Docket No. 746; Filed
                      7/23/19]

            d)        Informal Response of Indoco Remedies, Limited (“Indoco”), attached
                      hereto as Exhibit A [Received by the Debtors on 7/23/19]

            Status:          The Debtors will submit a revised order. All matters have been
                             resolved, except with respect to the Disputed Claims (as defined in
                             the Second Omnibus Objection) asserted by FDC and the informal
                             response of Indoco. Deerfield and Catalent will withdraw their
                             proofs of claim upon entry of an order on Agenda Item 6. The
                             hearing with respect to FDC will be adjourned to August 20, 2019
                             at 10:00 a.m. (ET). The Debtors have been unable to make contact


                                              -3-
Case 19-13448-VFP      Doc 770    Filed 07/29/19 Entered 07/29/19 17:00:32          Desc Main
                                 Document      Page 4 of 9

                             with Indoco and believe that Indoco will not appear at the
                             scheduled hearing.

      5.    Debtors’ Third Omnibus Objection to Certain Disputed Claims Due to
            Assumption and/or Satisfaction by the Purchaser of the Debtors’ Chemical Plus
            Business [Docket No. 693; Filed 6/28/19].

            Related Documents:

            a)        Order (A) Authorizing and Approving the Sale of Substantially All Assets
                      Comprising the Debtors’ Chemical Plus Business Free and Clear of All
                      Claims, Liens, Rights, Interests, and Encumbrances, (B) Authorizing the
                      Debtors to Perform Their Obligations Under the Purchase Agreement, (C)
                      Authorizing and Approving the Assumption and Assignment of Certain
                      Executory Contracts and Unexpired Leases Related Thereto, and (D)
                      Granting Related Relief [Docket No. 429; Entered 4/16/19]

            b)        Affidavit of Service filed by Prime Clerk, LLC [Docket No. 709; Filed
                      7/10/19]

            Objection Deadline:            July 23, 2019 at 4:00 p.m. (ET), extended through
                                           7/26/19 for CRG Financial LLC (as assignee of
                                           SOCMA).

            Responses Received:

            c)        Response to Objection to Claim No. 1 of BMW Financial Services NA,
                      LLC [Docket No. 742; Filed 7/22/19]

            d)        Response to Objection to Claim No. 2 of BMW Financial Services NA,
                      LLC [Docket No. 743; Filed 7/22/19

            e)        Response to Objection to Claim No. 4 of BMW Financial Services NA,
                      LLC [Docket No. 744; Filed 7/22/19]

            Status:          The Debtors will submit a revised order. All matters have been
                             resolved. No appearances are necessary.

      6.    Certification of Consent regarding Cure Objection Stipulation filed by Derek J.
            Baker on behalf of Shore Suven Pharma, Inc. [Docket No. 715; Filed 7/11/19].

            Related Documents:

            a)        Order (A) Authorizing and Approving the Sale of Substantially All Assets
                      Comprising the Debtors’ Pharma Business Free and Clear of All Claims,
                      Liens, Rights, Interests, and Encumbrances, (B) Authorizing and
                      Approving the Assumption and Assignment of Certain Executory
                      Contracts and Unexpired Leases Related Thereto, and (C) Granting
                      Related Relief [Docket No. 372; Entered 4/10/19]


                                             -4-
Case 19-13448-VFP      Doc 770     Filed 07/29/19 Entered 07/29/19 17:00:32          Desc Main
                                  Document      Page 5 of 9

            Objection Deadline: July 23, 2019 at 4:00 p.m. (ET).

            Responses Received:

            b)        Objection to Debtors' Notice of Potential Assumption and Assignment of
                      Executory Contracts and Unexpired Leases in Connection With Proposed
                      Sale of Certain Assets of the Debtors Relating to the Pharma Business (re:
                      Docket No. 199) and Notice of Potential Assumption and Assignment of
                      Executory Contracts and Unexpired Leases in Connection with Proposed
                      Sale of Certain Assets of the Debtors Relating to the Pharma Business (re:
                      Docket No. 174) [Docket No. 256; Filed on 3/31/19 by Catalent, Inc.]

            c)        Joint Objection to Debtors’ Notice of Potential Assumption and
                      Assignment of Executory Contracts and Unexpired Leases in Connection
                      With Proposed Sale of Certain Assets of the Debtors Relating to the
                      Pharma Business (re: Docket No. 256) and Objection to Debtors' Notice of
                      Potential Assumption and Assignment of Executory Contracts and
                      Unexpired Leases in Connection With Proposed Sale of Certain Assets of
                      the Debtors Relating to the Pharma Business (re: Docket No. 199) and
                      Notice of Potential Assumption and Assignment of Executory Contracts
                      and Unexpired Leases in Connection with Proposed Sale of Certain Assets
                      of the Debtors Relating to the Pharma Business (re: Docket No. 174)
                      [Docket No. 261; Filed on 4/15/19 by Deerfield Generics, L.P.]

            d)        Objection to First Supplemental Notice of Potential Assumption and
                      Assignment of Executory Contracts and Unexpired Leases in Connection
                      with Proposed Sale of Certain Assets of the Debtors Relating to the
                      Pharma Business (re: Docket No. 199) [Docket No. 423; Filed 4/15/19]

            e)        Joinder in Response to Objection to Debtors' First Supplemental Notice of
                      Potential Assumption and Assignment of Executory Contracts and
                      Unexpired Leases in Connection With Proposed Sale of Certain Assets of
                      the Debtors Relating to the Pharma Business (re: Docket No. 423) and
                      First Supplemental Notice of Potential Assumption and Assignment of
                      Executory Contracts and Unexpired Leases in Connection with Proposed
                      Sale of Certain Assets of the Debtors Relating to the Pharma Business (re:
                      Docket No. 199) [Docket No. 424; Filed on 4/15/19 by Deerfield
                      Generics, L.P.]

            f)        Debtors’ Response to Proposed Resolution of Deerfield and Catalent
                      Objections [Docket No. 740; Filed 7/22/19]

            Status:          The matter has been resolved. Counsel to the purchaser will
                             submit a revised order. No appearances are necessary.



                          [Remainder of page intentionally left blank]



                                              -5-
Case 19-13448-VFP       Doc 770    Filed 07/29/19 Entered 07/29/19 17:00:32    Desc Main
                                  Document      Page 6 of 9

 Dated: July 29, 2019                             Respectfully submitted,

                                                  LOWENSTEIN SANDLER LLP

                                                  /s/ Wojciech F. Jung
                                                  Kenneth A. Rosen, Esq.
                                                  Michael S. Etkin, Esq.
                                                  Wojciech F. Jung, Esq.
                                                  Philip J. Gross, Esq.
                                                  Michael Savetsky, Esq.
                                                  One Lowenstein Drive
                                                  Roseland, New Jersey 07068
                                                  (973) 597-2500 (Telephone)
                                                  krosen@lowenstein.com
                                                  metkin@lowenstein.com
                                                  wjung@lowenstein.com
                                                  pgross@lowenstein.com
                                                  msavetsky@lowenstein.com

                                                  Counsel to the Debtors and
                                                  Debtors-in-Possession




                                            -6-
Case 19-13448-VFP   Doc 770    Filed 07/29/19 Entered 07/29/19 17:00:32   Desc Main
                              Document      Page 7 of 9




                         EXHIBIT A
Case 19-13448-VFP   Doc 770    Filed 07/29/19 Entered 07/29/19 17:00:32   Desc Main
                              Document      Page 8 of 9
Case 19-13448-VFP   Doc 770    Filed 07/29/19 Entered 07/29/19 17:00:32   Desc Main
                              Document      Page 9 of 9
